



109 HR 3427 IH: Lyme and Tick-borne Disease


U.S. House of Representatives
2005-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	

		I

		109th CONGRESS

		1st Session

		H. R. 3427

		IN THE HOUSE OF REPRESENTATIVES

		

			July 26, 2005

			Mr. Smith of New

			 Jersey (for himself and Mrs.

			 Kelly) introduced the following bill; which was referred to the

			 Committee on Energy and

			 Commerce

		

		A BILL

		To provide for the expansion of Federal efforts

		  concerning the prevention, education, treatment, and research activities

		  related to Lyme and other tick-borne diseases, including the establishment of a

		  Tick-Borne Diseases Advisory Committee.

	

	

		1.Short titleThis Act may be cited as the

			 Lyme and Tick-borne Disease

			 Prevention, Education, and Research Act of 2005.

		2.FindingsCongress makes the following

			 findings:

			(1)Lyme disease is a

			 common but frequently misunderstood illness that, if not caught early and

			 treated properly, can cause serious health problems.

			(2)Lyme disease is a

			 bacterial infection that is transmitted by a tick bite. Early signs of

			 infection may include a rash and flu-like symptoms such as fever, muscle aches,

			 headaches, and fatigue.

			(3)Although Lyme

			 disease can be treated with antibiotics if caught early, the disease often goes

			 undetected because it mimics other illnesses or may be misdiagnosed. Untreated,

			 Lyme disease can lead to severe heart, neurological, eye, and joint problems

			 because the bacteria can affect many different organs and organ systems.

			(4)If

			 an individual with Lyme disease does not receive treatment, such individual can

			 develop severe heart, neurological, eye, and joint problems.

			(5)Although Lyme

			 disease accounts for 90 percent of all vector-borne infections in the United

			 States, the ticks that spread Lyme disease also spread other diseases, such as

			 ehrlichiosis, babesiosis, and other strains of Borrelia. All of these diseases

			 in 1 patient makes diagnosis and treatment more difficult.

			(6)Studies indicate

			 that the actual number of tick-borne disease cases are approximately 10 times

			 the amount reported.

			(7)Persistence of

			 symptomatology in many patients without reliable testing makes treatment of

			 patients more difficult.

			3.Establishment of

			 a tick-borne diseases advisory committee

			(a)EstablishmentNot

			 later than 180 days after the date of the enactment of this Act, the Secretary

			 of Health and Human Services (referred to in this Act as the

			 Secretary) shall establish within the Office of the Secretary an

			 advisory committee to be known as the Tick-Borne Diseases Advisory Committee

			 (referred to in this section as the Committee).

			(b)DutiesThe

			 Committee shall advise the Secretary and the Assistant Secretary for Health

			 regarding the manner in which such officials can—

				(1)ensure interagency

			 coordination and communication and minimize overlap regarding efforts to

			 address tick-borne diseases;

				(2)identify

			 opportunities to coordinate efforts with other Federal agencies and private

			 organizations addressing such diseases;

				(3)ensure interagency

			 coordination and communication with constituency groups;

				(4)ensure that a

			 broad spectrum of scientific viewpoints are represented in public health policy

			 decisions and that information disseminated to the public and physicians is

			 balanced; and

				(5)advise relevant

			 Federal agencies on priorities related to the Lyme and tick-borne

			 diseases.

				(c)Membership

				(1)Appointed

			 members

					(A)In

			 generalFrom among individuals who are not officers or employees

			 of the Federal Government, the Secretary shall appoint to the Committee, as

			 voting members, an equal number of individuals from each of the groups

			 described in clauses (i) through (v) of subparagraph (B).

					(B)GroupsThe

			 groups described in this subparagraph include the following:

						(i)Scientific

			 community members representing the broad spectrum of viewpoints held within the

			 scientific community related to Lyme and other tick-borne diseases.

						(ii)Representatives

			 of tick-borne disease voluntary organizations.

						(iii)Health care

			 providers, including at least 1 full-time practicing physician, with relevant

			 experience providing care for individuals with a broad range of acute and

			 chronic tick-borne diseases.

						(iv)Patient

			 representatives who are individuals who have been diagnosed with a tick-borne

			 disease or who have had an immediate family member diagnosed with such a

			 disease.

						(v)Representatives of

			 State and local health departments and national organizations that represent

			 State and local health professionals.

						(C)DiversityIn

			 appointing members under this paragraph, the Secretary shall ensure that such

			 members, as a group, represent a diversity of scientific perspectives relevant

			 to the duties of the Committee.

					(2)Ex officio

			 membersThe Secretary shall designate, as nonvoting, ex officio

			 members of the Committee, representatives overseeing tick-borne disease

			 activities from each of the following Federal agencies:

					(A)The Centers for

			 Disease Control and Prevention.

					(B)The National

			 Institutes of Health.

					(C)The Agency for

			 Healthcare Research and Quality.

					(D)The Food and Drug

			 Administration.

					(E)The Office of the

			 Assistant Secretary for Health.

					(F)Such additional

			 Federal agencies as the Secretary determines to be appropriate.

					(3)Co-chairpersonsThe

			 Secretary shall designate the Assistant Secretary of Health as the

			 co-chairperson of the Committee. The appointed members of the Committee shall

			 also elect a public co-chairperson. The public co-chairperson shall serve a

			 2-year term.

				(4)Term of

			 appointmentThe term of service for each member of the Committee

			 appointed under paragraph (1) shall be 4 years.

				(5)VacancyA

			 vacancy in the membership of the Committee shall be filled in the same manner

			 as the original appointment. Any member appointed to fill a vacancy for an

			 unexpired term shall be appointed for the remainder of that term. Members may

			 serve after the expiration of their terms until their successors have taken

			 office.

				(d)MeetingsThe

			 Committee shall hold public meetings, except as otherwise determined by the

			 Secretary, after providing notice to the public of such meetings, and shall

			 meet at least twice a year with additional meetings subject to the call of the

			 co-chairpersons. Agenda items with respect to such meetings may be added at the

			 request of the members of the Committee, including the co-chairpersons.

			 Meetings shall be conducted, and records of the proceedings shall be

			 maintained, as required by applicable law and by regulations of the

			 Secretary.

			(e)Authorization of

			 appropriationsFor the purpose of carrying out this section,

			 there is authorized to be appropriated $250,000 for each of the fiscal years

			 2006 through 2009. Amounts appropriated under the preceding sentence shall be

			 used for the expenses and per diem costs incurred by the Committee under this

			 section in accordance with the Federal Advisory Committee Act, except that no

			 voting member of the Committee shall be a permanent salaried employee.

			4.Federal activities

			 related to the diagnosis, surveillance, prevention, and research of lyme and

			 other tick-borne diseases

			(a)In

			 generalThe Secretary, acting as appropriate through the Director

			 of the Centers for Disease Control and Prevention, the Director of the National

			 Institutes of Health, the Commissioner of Food and Drugs, and the Director of

			 the Agency for Healthcare Research and Quality, as well as additional Federal

			 agencies as the Secretary determines to be appropriate, and in consultation

			 with the Tick-Borne Diseases Advisory Committee, shall provide for the

			 coordination of all Federal programs and activities related to Lyme and other

			 tick-borne diseases, including the activities described in paragraphs (1)

			 through (4) of subsection (b).

			(b)ActivitiesThe

			 activities described in this subsection are the following:

				(1)Development of

			 diagnostic testsSuch activities include—

					(A)the development of

			 sensitive and more accurate diagnostic tools and tests, including a direct

			 detection test for Lyme disease capable of distinguishing active infection from

			 past infection;

					(B)improving the

			 efficient utilization of diagnostic testing currently available to account for

			 the multiple clinical manifestations of both acute and chronic Lyme disease;

			 and

					(C)providing for the

			 timely evaluation of promising emerging diagnostic methods.

					(2)Surveillance and

			 reportingSuch activities include surveillance and reporting of

			 Lyme and other tick-borne diseases—

					(A)to accurately

			 determine the prevalence of Lyme and other tick-borne disease;

					(B)to evaluate the

			 feasibility of developing a reporting system for the collection of data on

			 physician-diagnosed cases of Lyme disease that do not meet the surveillance

			 criteria of the Centers for Disease Control and Prevention in order to more

			 accurately gauge disease incidence; and

					(C)to evaluate the

			 feasibility of creating a national uniform reporting system including required

			 reporting by laboratories in each State.

					(3)PreventionSuch

			 activities include—

					(A)the provision and

			 promotion of access to a comprehensive, up-to-date clearinghouse of

			 peer-reviewed information on Lyme and other tick-borne disease;

					(B)increased public

			 education related to Lyme and other tick-borne diseases through the expansion

			 of the Community Based Education Programs of the Centers for Disease Control

			 and Prevention to include expansion of information access points to the

			 public;

					(C)the creation of a

			 physician education program that includes the full spectrum of scientific

			 research related to Lyme and other tick-borne diseases; and

					(D)the sponsoring of

			 scientific conferences on Lyme and other tick-borne diseases, including

			 reporting and consideration of the full spectrum of clinically-based knowledge,

			 with the first of such conferences to be held not later than 24 months after

			 the date of enactment of this Act.

					(4)Clinical

			 outcomes researchSuch activities include—

					(A)the establishment

			 of epidemiological research objectives to determine the long term course of

			 illness for Lyme disease; and

					(B)determination of

			 the effectiveness of different treatment modalities by establishing treatment

			 outcome objectives.

					(c)Authorization of

			 appropriationsFor the purposes of carrying out this section, and

			 for the purposes of providing for additional research, prevention, and

			 educational activities for Lyme and other tick-borne diseases, there is

			 authorized to be appropriated $20,000,000 for each of the fiscal years 2006

			 through 2010. Such authorization is in addition to any other authorization of

			 appropriations available for such purpose.

			5.Reports on lyme

			 and other tick-borne diseases

			(a)In

			 generalNot later than 18 months after the date of enactment of

			 this Act, and annually thereafter, the Secretary shall submit to Congress a

			 report on the activities carried out under this Act.

			(b)ContentReports

			 under subsection (a) shall contain—

				(1)significant

			 activities or developments related to the surveillance, diagnosis, treatment,

			 education, or prevention of Lyme or other tick-borne diseases, including

			 suggestions for further research and education;

				(2)a

			 scientifically qualified assessment of Lyme and other tick-borne diseases,

			 including both acute and chronic instances, related to the broad spectrum of

			 empirical evidence of treating physicians, as well as published peer reviewed

			 data, that shall include recommendations for addressing research gaps in

			 diagnosis and treatment of Lyme and other tick-borne diseases and an evaluation

			 of treatment guidelines and their utilization;

				(3)progress in the

			 development of accurate diagnostic tools that are more useful in the clinical

			 setting for both acute and chronic disease; and

				(4)the promotion of

			 public awareness and physician education initiatives to improve the knowledge

			 of health care providers and the public regarding clinical and surveillance

			 practices for Lyme disease and other tick-borne diseases.

				

